Citation Nr: 1016368	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-19 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability. 
 
2.  Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling. 
 
3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as due to service-
connected disability. 
 
4.  Entitlement to an increased rating for right shoulder 
condition with snapping at the sternoclavicular and 
acromioclavicular joints, currently evaluated as 10 percent 
disabling. 
 
5.  Entitlement to an increased rating for post operative 
right iliopsoas release, currently evaluated as 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to November 
1991.  This appeal comes before the Department of Veterans 
Affairs (VA) Board of Veterans Appeals (Board) from rating 
decisions of the VA Regional Office (RO) in St. Petersburg, 
Florida that denied service connection for cervical spine 
disability, and increased ratings for service-connected low 
back, right shoulder and right hip muscle disorders.  

The case was remanded by a decision of the Board in May 2009.

Following review of the record, the issues of entitlement to 
an increased rating for low back strain, and entitlement to 
service connection for degenerative disc disease of the 
lumbar spine will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A chronic cervical spine disorder was not manifest during 
service; arthritis of the cervical spine was not manifest 
within one year of separation from service.  

2.  Right shoulder disability with snapping at the 
sternoclavicular and acromioclavicular joints is manifested 
by painful motion, but functional motion is not limited to 
shoulder level or below.

3.  Post operative right iliopsoas release is manifested by 
painful motion, but not to the extent that flexion of the 
thigh limited to 30 degrees or less. 


CONCLUSIONS OF LAW

1.  Cervical spine disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309. (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for right shoulder condition with snapping at the 
sternoclavicular and acromioclavicular joints have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5099, 5024-5201. (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for post operative right iliopsoas release have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5317-5024 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he now has a disorder of the 
cervical spine as the result of injuries in service for which 
service connection should be granted.  He also contends that 
the symptoms associated with his service-connected right 
shoulder and right hip muscle disorders are more severely 
disabling than reflected by the currently assigned disability 
evaluations and warrant higher ratings.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For an 
increased compensation issue, 38 U.S.C.A. § 5103(a) requires 
at a minimum that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.

The notice requirements of the VCAA apply to all elements of 
a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claims of service connection for 
cervical spine disability, and increased ratings for a right 
shoulder condition and post operative right iliopsoas release 
by letter dated in May 2005 that addressed the required 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  A May 2006 notice letter addressed the effective 
date elements of the claims. See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For these reasons, the Board may 
proceed to decide the appeal.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The record contains extensive VA clinical data 
which have been thoroughly reviewed.  Private clinical 
records have also been received and considered.  The case was 
remanded by a decision of the Board in May 2009 for further 
development, to include a request for Social Security records 
and current examinations.  Voluminous Social Security records 
have been received in response and reviewed.  The Veteran was 
afforded VA compensation and pension examinations in August 
2005 and August 2009 which are determined to be adequate for 
compensation purposes.  The claims folder has been reviewed 
and his complaints and the clinical findings have been 
considered in detail.  The appellant has not indicated that 
he has sought any other treatment for the disabilities being 
adjudicated in this writing, and does not contend that there 
is any outstanding evidence that has not been received or 
considered as to the claims on appeal.  The Board is not 
aware of the existence of any additional relevant evidence 
which has not been obtained.  It is therefore found that no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of these 
claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The claims are ready to be considered on 
the merits.

1.  Service connection for cervical spine disability.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2009); 38 C.F.R. § 3.303 (2009).  To establish service 
connection, there must be evidence of a relationship between 
a current disability and active service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2009).

Factual Background 

Service treatment records reflect that in June 1988 the 
Veteran was seen for complaints of a stiff neck that went all 
the way down to his shoulders.  Upper respiratory infection 
was diagnosed.  In July 1988, he complained of pain affecting 
both sides of the neck and shoulder girdles.  Examination of 
the neck was within normal limits.  He complained of minor 
neck pain in August 1988 whereupon a normal neck examination 
was obtained.  The Veteran was seen for left sided neck pain 
of two days duration in May 1989 without a history of trauma.  
He was noted to have paravertebral spasm, left greater than 
right, with most discomfort over C3 with no motor or sensory 
dysfunction.  An assessment of cervical dysfunction, 3/4 
level, was recorded in this regard.  Service treatment 
records dated in November 1989 reflect that the appellant had 
injured his back in a fall aboard the USS Nimitz in October 
1988 and continued to have occasional neck pain.  In June 
1990, the Veteran was seen primarily for back pain, but 
indicated that he had occasional neck pain.  On examination 
in October 1991 for separation from service, the Veteran 
referred only to back and shoulder symptoms that he had or 
had had.  He denied other bone, joint or deformity and 
arthritis.  The spine was evaluated as normal.  On post 
service VA joints examination in June 1992, the appellant 
reported chronic musculoskeletal pain, including pain in the 
anterior neck, since a shoulder injury in 1990.  Examination 
of the neck on this occasion disclosed anatomical contour and 
no limitation of motion, cervical muscle spasm or 
crepitation.  The Veteran underwent a VA spine examination 
later in June 1992 and no reference to a neck problem was 
recorded.  

The Veteran was afforded VA joints examinations in June 2002 
and March 2004.  No neck complaints, symptoms or findings 
were recorded.  VA outpatient ambulatory care notes in mid 
June 2002, and November and December 2003 reflect that he 
received comprehensive physical examinations and continuing 
follow-up for low back pain and radicular symptoms, but no 
reference to the neck is recorded.  It was noted that the 
appellant's job involved a great deal of heavy lifting and 
that he had to lift heavy equipment.  In December 2004, the 
Veteran reported a history of chronic neck and back pain 
which had caused him great difficulty in keeping his jobs.  
He requested a soft cervical collar in January 2005.  

The Veteran filed a claim of service connection for a neck 
disorder in March 2005.  He was afforded a VA examination in 
August 2005.  History was presented to the effect that 
cervical spine symptomatology began in service when he fell 
down a lateral well catching his arm and shoulder and flexing 
his neck.  The Veteran complained of constant pain up the 
sides of his neck which occurred approximately every other 
day.  A physical examination of the cervical spine was 
performed.  Following examination, the examiner diagnosed 
cervical spondylosis and opined that the condition was 
degenerative in nature and was not related to the Veteran's 
three years in service or any "supposed" traumatic event he 
had had therein.  He stated that there was no evidence of 
traumatic arthritis, and that the appellant simply had a 
spondylitic neck.  

Subsequently received in Social Security medical documents 
were outpatient records from Elgin Air Force Base dated in 
January 1996 in which the Veteran complained of neck pain of 
one day, stating that he was in the shower when his neck 
"went out".  It was noted that he had had occasional 
episodes of such which he related to an old injury from 1988.  
An assessment of torticollis was noted.  He was seen again in 
September 1996 for right side neck pain.  An X-ray of the 
cervical spine in October 1996 showed slight reversal of 
lordosis into kyphosis with minimal dextroscoliosis.  It was 
noted that the changes could be structural, positional or 
secondary to muscle spasm.  An impression of no bony fracture 
seen was noted.  The Veteran was seen in the Felker Clinic 
beginning in April 1999 for back and neck complaints.  A 
Chiropractic Care clinical record dated in April 2000 
indicates that the appellant was treated for neck pain which 
he said had started two weeks before.  He provided a history 
of falling in a boat in the Navy and attributed current 
complaints to old injury in 1988.  The Veteran underwent an 
Independent Medical Final Examination for Social Security 
purposes in February 2004 and provided history to the effect 
that following injury in service, cervical pain came on 
gradually, had gotten progressively worse and radiated into 
both shoulders.  On musculoskeletal examination, it was 
reported that he had a history of compression fracture at C3 
and C4, and foraminal encroachment at C3.  

Legal Analysis

The Board has carefully considered the record which contains 
evidence that the Veteran had neck complaints during service, 
as well as in post service private and VA clinical records.  
It is found, however, that there is no reliable evidence that 
establishes a relationship between service and currently 
diagnosed spondylosis of the cervical spine. 

The Veteran ascribes current neck disability to injury in 
service.  The Board observes that he had complaints of neck 
pain before and after a fall in service which were not 
ascribed to any particular cause.  The appellant was shown to 
have been seen primarily for back pain during service with 
only occasional references to intermittent neck pain.  No 
cervical spine disability was noted at discharge from active 
duty in 1991.  The Board observes that when initially seen 
for VA compensation purposes in 1992, the Veteran's neck was 
examined and no objective evidence of a cervical spine 
problem was found.  Such clinical findings are completely 
consistent with the silent service discharge examination 
report in 1991.  When subsequently reporting neck pain in 
1996, the appellant indicated that he had had pain for one 
day, and related it to service.  However, ensuing VA and 
private clinical data do not propose or suggest any nexus to 
service other than his own report of history.  

The Board points out that the clinical evidence indicates 
that there were years between the Veteran's intermittent 
reports of neck pain.  No neck complaints or symptoms were 
referred to on VA examinations in 2002 and 2004, and VA 
outpatient records dated between 2002 and 2003 also reflect 
no reported symptoms in this regard.  Therefore, to the 
extent that the Veteran asserts that there is continuity of 
neck symptomatology, the sporadic nature of the post service 
complaints regarding the neck tends to disprove this 
assertion.  As well, a history of compression fracture at C3 
and C4 was recorded in February 2004 which is not documented 
in service.  Consequently, there is no reliable post service 
confirmation of continuity of in-service cervical spine 
symptomatology, or evidence of spondylolysis deriving from 
service.  The Board thus finds that the silent service 
separation examination report, the lack of any objective 
findings on VA examination in 1992, indications of post 
service compression fracture, and the sporadic nature of neck 
complaints until 2004 militate against a finding that the 
Veteran's assertions of continuity of symptomatology are 
credible.  

The available evidence first documents a chronic neck 
disorder in December 2004.  Moreover, the Veteran had the 
benefit of a thorough VA examination In August 2005 whereupon 
his medical record and claims folder were reviewed.  The 
record clearly established a reliable chronology from which 
the examiner could enter an informed decision.  `The examiner 
determined that current cervical spine spondylosis was not 
related to the Veteran's three years in service or to any 
traumatic event he had experienced therein.  This opinion, 
based on a supported factual predicate, is far more reliable 
and constitutes negative evidence.  Dr. Wassel found in May 
2007 that the appellant had signs and symptoms of cervical 
radiculopathy but no specific opinion was provided as to its 
relationship to service.  The Board finds that there is 
little in the post service record, other than the Veteran's 
own statement relating neck pain to an incident of service. 

The Board is fully aware that applicable regulation requires 
continuity of symptomatology, not continuity of treatment. 
Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity. Savage v. 
Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is 
obligated to and fully justified in determining whether lay 
evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  

The Board has carefully considered the lay statements and 
history that current cervical spine disability is related to 
service.  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation. 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  A layman is competent to report that he or 
she experiences symptoms as such come through one of the 
senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  In 
this regard, the Veteran is competent to report prior 
symptoms and state that he had had a neck condition since 
injury in service.  If submitted, lay evidence must be 
considered when a Veteran seeks disability benefits.  38 
C.F.R. § 3.307(b) (2009) clearly states that the factual 
basis for proving the existence of a chronic disease may be 
established by medical evidence, competent lay evidence or 
both.  

The Board points out that the Veteran is competent to assert 
that he has had a neck condition since injury in service.  
However, even when the layman' report is accepted as 
competent, Board concludes that the opinion of a medical 
professional that there is no relationship (cause or 
aggravation) is far more probative than lay opinion as the 
examiner has greater skill.  As noted previously, in 2009 the 
VA examiner unreservedly found current neck disability was 
not related to service.  As such, the Board finds that the 
Veteran does not have a cervical spine disorder related to 
injury in service.  We also note that there is no evidence of 
arthritis within one year of separation from service.

In reaching this determination, the Board has considered all 
the evidence of record to include the lay and medical 
evidence.  However, the more probative evidence consists of 
the opinion of the skilled professional.  The opinion is 
based upon clinical findings, a review of the record and 
consideration of the Veteran's statements.  The Veteran's own 
statements in conjunction with objective clinical evidence 
provide little basis for a favorable decision in this matter.  
For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for disability of the 
cervical spine as the result of injury in service and service 
connection must be denied. See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Ratings

Law and Regulations - Increased Ratings - General

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life and is 
based, as far as practicable, on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.10 (2009).

In determining the degree of functional loss due to 
musculoskeletal disability, the provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 are for consideration. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2009).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.3 (2009).

When an unlisted condition is encountered, it will be 
permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical location and symptomatology are closely 
analogous, when possible. 38 C.F.R. § 4.20 (2009).

Factual Background - Increased ratings

A claim for increased ratings for service connected right 
shoulder and left hip muscle disabilities was received on 
March 31, 2005.  The Veteran was afforded VA compensation and 
pension examinations in August 2005.  On joint examination, 
the appellant reported increasing right shoulder pain and 
rated it 10 on a 10 scale at times.  He said that it was 
otherwise not painful.  Crepitus was noted in the 
sternoclavicular joint on the right side as well as the 
acromioclavicular joint.  This was present with extreme 
abduction.  The appellant related that he was on multiple 
pain medications, used a cane to assist in ambulation, and 
thought that using the case might be contributing to shoulder 
pain.  It was reported that he was currently disabled but 
denied any dysfunction in the activities of daily living.  

On physical examination, the Veteran had full range of motion 
of the shoulder with 180 degrees of forward elevation, 180 
degrees abduction, 90 degrees of external rotation, and 60 
degrees of internal rotation.  It was noted that there were 
no changes after repetitive motion.  An X-ray of the shoulder 
was reported to be essentially negative.  An impression of 
acromioclavicular and sternoclavicular joint arthrosis was 
rendered.  

On VA muscle examination in August 2005, the Veteran related 
that the service-connected iliopsoas release was causing him 
increasing pain and weakness in his right hip.  He reported 
pain of seven on a 10 scale which could flare up to 10 out of 
10 with any sort of activity.  He indicated that he had no 
problems with activities of daily living.  On physical 
examination, tenderness was elicited over the hip flexor 
musculature of the right hip.  The Veteran had weakness with 
hip flexion as compared to the opposite side which caused him 
no pain.  It was reported that there did not appear to be any 
fatigability or incoordination with repetitive motion.  It 
was noted that he had no change in hip range of motion with 
active or repetitive range of motion.  An impression of left 
iliopsoas release was rendered.  The examiner commented that 
although the appellant had subjective complaints of pain "I 
see no evidence that this has increased as of recently."  

The Veteran submitted a May 2007 clinical report from H.D. 
Wassel, M.D., P.A., who noted a chief complaint of ongoing 
pain related to residual injuries from active duty.  It was 
noted that he continued to experience a lot of hip pain along 
with weakness, and had ongoing pain in the right shoulder.  
It was reported that his right arm was weak, and that the 
right leg felt weak making it difficult to walk.  He stated 
that walking and standing were extremely painful, and sitting 
was limited because of pain in the right leg.  The appellant 
related that he needed assistance in cooking, bathing and 
dressing.  On physical inspection, there was asymmetry of the 
shoulders.  With the right shoulder, there was loss of 
contour and tenderness of the acromiclavicular joint and 
subacromial area.  Right shoulder flexion, abduction, 
external rotation, and internal rotation were reported to 130 
degrees, 120 degrees, 60 degrees, and 40 degrees, 
respectively.  

Inspection of the right hip disclosed a positive 
Trendelenburg.  There was atrophy of the right glutei.  Right 
hip flexion, abduction, adduction, external rotation, and 
internal rotation were 90, 40, 10, 30 and 15 degrees, 
respectively.  Following examination, Dr. Wassel stated that 
the Veteran had signs and symptoms of right shoulder 
impingement, and weakness in the right hip flexors, extensors 
and abductors.  It was reported that he had impaired gait 
because of weakness, and sciatica in the right lower 
extremity necessitating the use of an assistive device in the 
form of a cane in the left hand.  It was noted that after 
review of records, history, and orthopedic and magnetic 
resonance imaging findings, there was pathology involving the 
rotator cuff of the right shoulder which restricted and 
limited the Veteran's functional use of the right upper 
extremity.  It was determined that the appellant also had 
limited lifting, pushing, pulling, and reaching overheard 
ability.  

Received in July 2009 in support of the claim were voluminous 
Social Security records that included a disability 
determination dated in January 2007 that the Veteran had been 
determined to be disabled due to discogenic and degenerative 
disorders of the back with a secondary diagnosis of right 
shoulder tendonopathy.  

The Veteran was afforded VA compensation and pension 
examinations in August 2009.  He complained of right shoulder 
pain and an increase in right shoulder weakness and the right 
upper extremity.  The appellant reported average pain as 7/10 
and stated that he wore a figure eight shoulder strap three 
to four times a week to help with pain.  He stated that he 
had had to get rid of his manual transmission car because he 
could no longer shift gears without right upper extremity 
pain.  The summary of right shoulder joint symptoms were 
reported to include stiffness, weakness, decreased joint 
speed, motion, warmth, tenderness, diminished motion and 
flare-ups of pain.  It noted that there was decreased use of 
the right upper extremity one to two days a week by 50 
percent.  The disability's effects on occupational activities 
included problems with lifting, carrying, reaching and pain.  
It was reported that the Veteran had not worked since 2003 
and was attending a local community college and hoped to 
pursue a degree in human services.  It was reported that the 
he had been prescribed pain medications for musculoskeletal 
disorders.  The right upper extremity was noted to be the 
dominant one per the Veteran's report.

On physical examination, the Veteran was not found to have 
recurrent shoulder dislocation or inflammatory arthritis.  
The findings included tenderness, pain at rest, and guarding 
of movement.  Forward flexion and abduction were from zero to 
180 degrees with ease but with complaints of pain at 120 
degrees.  Internal rotation was from zero to 70 degrees with 
pain at 50 degrees.  External rotation was from zero to 80 
degrees but with pain at 50 degrees.  There was no change 
with passive range of motion or repetitive movements.  It was 
noted that the Veteran felt the examination was unfair 
because he was having a good day with the right shoulder.  He 
demonstrated range of motion on bad days to the examiner.  

The Veteran stated that he had right hip pain that blended 
with severe low back pain.  He related that he had weakness 
of the right lower extremity secondary to iliopsoas release 
and lumbar radiculopathy that was progressively worse.  The 
summary of right hip symptoms were reported to include pain, 
stiffness, weakness, decreased joint motion speed, and 
limitation of motion.  It was noted that the appellant was 
able to stand for 15 to 30 minutes, was unable to walk more 
than a few yards, and used assistive devices that included a 
cane and brace.  The Veteran indicated that this disorder did 
not have significant effects on his usual occupation or 
activities of daily living.  Examination of the right hip 
disclosed tenderness, pain at rest, weakness, and guarding of 
movement.  Flexion was from zero to 125 degrees with pain at 
100 degrees, and extension and abduction were from zero to 30 
degrees with pain at 10 degrees.  Abduction was from zero to 
20 degrees with pain at 10 degrees, external rotation was 
from zero to 40 degrees with pain at 20 degrees, and internal 
rotation was from zero to 30 degrees with pain at 20 degrees.  
There was no change with passive range of motion or 
repetitive movements.  There was no joint ankylosis.  

2.  Increased rating for right shoulder disability with 
snapping at the sternoclavicular and acromioclavicular 
joints.

Legal Analysis

The Veteran's right shoulder disability has been rated under 
Diagnostic Code 5024, for tenosynovitis which is evaluated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
In this case, the most appropriate is Diagnostic Code is 5201 
which provides that a 20 percent rating is warranted when 
motion is limited at shoulder level or midway between side 
and shoulder level for the major arm; a 30 percent when 
motion is limited midway between side and shoulder level for 
major arm, and a 40 percent when motion is limited to 25 
degrees from side for the major arm. 38 C.F.R. § 4.71(a), 
Diagnostic Code 5201.  For VA purposes, normal range of 
shoulder motion is forward extension and abduction from 0 to 
180 degrees with 90 degrees being at shoulder level; internal 
rotation from 0 to 90 degrees; and external rotation from 0 
to 90 degrees. See 38 C.F.R. § 4.71, Plate I (2009).  

The current evaluation contemplates the presence of 
periarticular pathology productive of painful motion.  In 
order to warrant an increased evaluation, there must be the 
functional equivalent of motion limited to shoulder level due 
to such factors as limitation of motion, pain on motion, 
weakness or excess fatigability. See DeLuca.

Upon careful consideration of the evidence pertaining to the 
Veteran's right shoulder disability, the Board finds that no 
more than a 10 percent disability evaluation is warranted.  
This is because at no time during the appeal period has the 
evidence in either lay, VA or private reports demonstrated 
that functional flexion or abduction of the Veteran's right 
arm is less than to 120 degrees, whereupon the appellant 
voiced complaints of pain on VA examination in August 2009.  
Thus, the Veteran is able to raise the right arm 
significantly beyond shoulder level of 90 degrees.  The Board 
acknowledges that the Veteran has symptoms that include 
crepitus and tenderness, as well as guarding and painful 
motion that affect right shoulder function.  He has also 
complained of pain and diminished utility of the right arm in 
carrying out different tasks.  However, in order to warrant a 
higher evaluation, there must be functional limitation of the 
arm to shoulder level or below which is not demonstrated in 
this case.  Neither the lay nor the medical evidence suggests 
that his symptoms result in this degree of functional 
limitation.  Rather, the evidence establishes that the 
Veteran retains functional use better than 90 degrees.  The 
current evaluation contemplates limitation of motion to 
beyond shoulder level.  In light of such, the Board finds 
that a 10 percent evaluation is appropriate for the Veteran's 
right shoulder disability.  The appellant is certainly 
competent to report that his disability is worse.  He is also 
competent to report that he has pain which interferes with 
activity.  However, such pain does not limit functional use 
to the shoulder level or below.  The more probative evidence 
in this case consists of that prepared by neutral skilled 
professionals which show that the findings for a disability 
evaluation in excess of 10 percent are not demonstrated.

A higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5200 
which applies to an ankylosed shoulder is also not warranted.  
No private or VA examiner has determined that there is 
ankylosis of the right shoulder joint.  There is also no 
diagnostic evidence of recurrent dislocation of the 
scapulohumeral joint or malunion of the humerus with marked 
deformity as required for a higher evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  Neither examination nor X-ray 
study has confirmed fibrous union, nonunion or loss or the 
humeral head.  The Veteran is not shown to otherwise meet the 
criteria for an evaluation an increased rating under 
Diagnostic Code 5202.  

The Board also notes that in the past the agency of original 
jurisdiction considered the diagnostic criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 in evaluating the service-
connected right shoulder disability.  Here, however, there is 
no indication of nonunion, malunion or dislocation of the 
right shoulder.  As such, the disorder has been rated as 
impairment of function.

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  When the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be portrayed in terms of the degree of additional range-of-
motion loss due to pain on use or during flare-ups. 38 C.F.R. 
§ 4.40; DeLuca v. Brown at 206.  However, in this instance, 
neither the lay nor medical evidence reflects the functional 
equivalent of the criteria required for a higher evaluation. 
See Johnston v. Brown, 10 Vet. App. 80 (1997).  The clinical 
evidence indicates that the Veteran has pain, weakness and 
lack of endurance that limit shoulder motion.  The Board 
points out, however, that in view of the fact that the right 
shoulder disability is not compensable under the most 
appropriate diagnostic code, painful symptoms resulting in 
functional loss have been accounted for and are contemplated 
by the assigned 10 percent rating current in effect.  It is 
found that the functional limitations due to pain and the 
other factors identified in 38 C.F.R. § 4.40 and § 4.45 do 
not equate to the level of disability contemplated by a 20 
percent rating for limitation of motion under Diagnostic Code 
5201.

Under the circumstances, the Board finds that an evaluation 
in excess of 10 percent for the service-connected right 
shoulder disability is not warranted.  The preponderance of 
the evidence is against the claim and an increased rating is 
denied.  

3.  Increased rating for post operative right iliopsoas 
release.

Post operative right iliopsoas release has been rated 10 
percent disabling by analogy under 38 C.F.R. § 4.73, 
Diagnostic Code 5317 for injury to Muscle Group XVII which 
includes muscles involved in extension of the hip, abduction 
of the thigh, elevation of the opposite side of the pelvis, 
tension of the fascia lata and iliotibial band, acting with 
Muscle Group XIV in postural support of body steadying of the 
pelvis upon the head of the femur and condyles of the femur 
on the tibia.  This diagnostic code provides for a 0 percent 
disability rating where the disability is slight; a 20 
percent disability rating where the disability is moderate; a 
40 percent disability rating where the disability is 
moderately severe, and a maximum 50 percent disability rating 
where the disability is severe. Id.

The hip may also be considered under 38 C.F.R. § 4.71a, 
Diagnostic Code 5252 for limitation of flexion of the thigh 
which provides that a 10 percent disability rating is 
warranted for limitation of flexion of the thigh to 45 
degrees; a 20 percent disability rating is warranted for 
limitation of flexion of the thigh to 30 degrees; a 30 
percent is warranted for limitation of flexion of the thigh 
to 20 degrees and a maximum 40 percent is warranted for 
limitation of flexion to 10 degrees Id.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue 
pain, impairment of coordination, and uncertainty of 
movement.  Under the criteria for rating muscle injuries, 
disabilities are characterized as slight, moderate, 
moderately severe, or severe. 38 C.F.R. § 4.56 (2009).

Legal Analysis

The Board finds that the relevant evidence pertaining to 
residuals of right iliopsoas release does not establish more 
than slight disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5317.  On VA examinations throughout the appeal period, 
no obvious physical abnormality of Muscle Group XVII has been 
noted, to include underlying loss of muscle structure or 
impairment of muscle tone.  The examination findings do not 
indicate significant loss of muscle strength.  The Veteran's 
private physician, Dr. Wassel did indicate in May 2005 that 
there was some atrophy of the glutei, but such findings were 
not noted on most recent VA examination in August 2009.  The 
Veteran has complained of pain, stiffness, weakness, guarding 
and diminished ambulatory capacity because of the right hip 
condition.  Tenderness of the right hip musculature has been 
elicited.  Range of motion findings for the hip fluctuated 
significantly between VA examination in 2005 and private 
examination in May 2007, but the appellant was most recently 
shown to have flexion from zero to 125 degrees on VA 
examination in 2009.  It is noted that on the latter occasion 
the appellant at pain at 100 degrees.  The Board observes, 
however, that this amount of functional motion far exceeds 
the requirement that flexion of the thigh be limited to 30 
degrees for a 20 percent disability under Diagnostic Code 
5252.  The Veteran has denied that the disability has a 
significantly deleterious effect on his activities of daily 
living.  

The Veteran as a lay person is competent to report as to the 
nature, severity and frequency of his symptoms. See Layno v. 
Brown, 6 Vet. App. 465,474 (1994).  The Board accepts his 
assertions of functional impairment due to pain and pain on 
motion relating to right iliopsoas release. See 38 C.F.R. 
§ 4.40; DeLuca v. Brown at 206.  The Board finds in this 
instance, however, that neither the lay nor medical evidence 
reflects the functional equivalent of the criteria required 
for a higher disability evaluation.  The clinical evidence 
indicates that the Veteran reports pain, weakness and lack of 
endurance that limit right hip function.  The Board points 
out, however, that in view of the fact that the right hip 
disability is not compensable under the most appropriate 
diagnostic code, painful symptoms resulting in functional 
loss have been accounted for and are contemplated by the 
assigned 10 percent rating.  It is found that the functional 
limitations due to pain and the other factors identified in 
38 C.F.R. § 4.40 and § 4.45 do not equate to the level of 
disability contemplated by a 20 percent rating for limitation 
of motion under Diagnostic Code 5317.

The preponderance of the evidence is against a 10 percent 
rating for the Veteran's service-connected right hip 
disorder.

Extraschedular Consideration and Conclusion

The Board has considered assignment of extra-schedular 
evaluations under 38 C.F.R. § 3.321(b) (1) (2009).  Although 
it is found that the Veteran's service-connected right 
shoulder and right hip muscle disabilities do indeed 
interfere with his ability to perform in the workforce, these 
impairments are adequately contemplated by the applicable 
schedular criteria such that consideration on an 
extraschedular basis is not shown to be necessary. See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The record does not show that 
the service-connected disabilities under consideration have 
required frequent hospitalization, or that manifestations of 
the disabilities exceed those contemplated by the schedular 
criteria.  Therefore, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1) is 
not warranted. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for right shoulder condition with 
snapping at the sternoclavicular and acromioclavicular joints 
is denied.

An increased rating for post operative right iliopsoas 
release is denied.


REMAND

At the outset, the Board points out that the Veteran is only 
service connected for low back strain.  The record reflects 
that his private physician, Dr. Wassel, stated in 2007 that 
all back disabilities, including degenerative disc disease, 
were caused by trauma in service.  However, on VA examination 
in August 2009, the examiner unequivocally found that 
intervertebral disc disease was of post service onset and 
unrelated to active duty.  Therefore, the origin of the 
Veteran's degenerative disc disease is in controversy.  The 
agency of original jurisdiction has not addressed this matter 
nor has it distinguished the manifestations of such in its 
adjudications.  The Board finds that this matter is 
inextricably intertwined with the issue of entitlement to an 
increased rating for service-connected low back strain and 
must be addressed prior to final disposition of the issues on 
appeal.  As such, the Board finds that further development is 
required to include a VA examination and a medical opinion  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should specifically be 
told what is required to substantiate 
the claim of entitlement to service 
connection for degenerative disc 
disease of the lumbar spine on all 
applicable bases. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).

2.  The Veteran should be afforded 
a VA examination by an appropriate 
VA examiner to include an opinion 
as to whether degenerative disc 
disease of the lumbar spine is 
related to service, or is secondary 
to or has been aggravated by 
service-connected low back strain.  
The claims folder should be made 
available to the examiner and 
clinical findings should be 
reported in detail.  

The examiner is requested to 
clearly distinguish the symptoms 
attributable to the service-
connected low back strain and those 
related to the nonservice-connected 
degenerative disc disease of the 
lumbar spine, to include lower 
extremity neuropathy, if the 
examiner determines that there is 
no relationship between the strain 
and disc disease.  

3.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues 
of service connection for 
degenerative disc disease, as well 
as entitlement to an increased 
rating for low back strain.  If a 
benefit is not granted, the 
appellant and his representative 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the case is returned to the Board 
for appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


